DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 12/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent numbers 10,771,470, 10,044,724, and 9,130,934 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/02/2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 21-40 are pending for examination. Applicant cancels claims 1-20. The amendments have been fully considered and entered.
Amendments to the title, field of invention, and summary of the invention have been fully considered and entered.

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Andrew T. MacMillan (Reg. No. 70,356) on 12/15/2021.
Claim 21 is amended as follows:
21. (Currently Amended) A system comprising:
a first service controller coupled to a first local area network at a first hospitality establishment;
a second service controller coupled to a second local area network at a second hospitality establishment; and
a user profile server coupled to a wide area network, the user profile server storing associations between one or more device identifiers and one or more user identifiers;
wherein, by one or more hardware processors of the first service controller executing first software instructions loaded from a first memory, the first service controller is configured to:
detect a device identifier of a user device in network traffic transmitted on the first local area network;
query the user profile server via the wide area network to determine whether the device identifier is associated with any of the one or more user identifiers stored at the user profile server;

determine a user identifier corresponding to the user authentication information; and
update the user profile server to store an association between the device identifier of the user device and the user identifier corresponding to the user authentication information; and
by one or more hardware processors of the second service controller executing second software instructions loaded from a second memory, the second service controller is configured to:
detect the device identifier of the user device in network traffic transmitted on the second local area network at a future time after the first service controller has updated the user profile server;
query the user profile server via the wide area network to determine whether the device identifier is associated with any of the one or more user identifiers stored at the user profile server;
receive the user identifier now associated with the device identifier from the user profile server;
determine whether the user identifier is associated with a current guest of the second hospitality establishment; and


---------------------------------END OF EXAMINER’S AMENDMENT--------------------------------

Allowable Subject Matter
Claims 21-40 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The closest art of record Short et al. (US 20100115113 A1), as disclosed in the IDS filed on 02/02/2021, teaches querying a database to determine if a device ID is associated with a checked-in guest ([0106]-[0107]).
Another art of record, Levy et al. (US 20110314502 A1), also disclosed in the IDS filed on 02/02/2021, teaches recognizing a user based on the MAC address of a user’s device and if the MAC address is unrecognized, querying a remote user-profile server ([0058] and [0060]). 
The prior arts mentioned above taken alone or in combination fails to reasonably teach or suggest the combination set forth in independent claim 1 and specifically do not show “in response to determining the device identifier to not be associated with any of the one or more user identifiers stored at the user profile server, cause the user 
Similar reasoning is applied to independent claims 31 and 40. Claims 22-30 depend from claim 21 and are allowable by virtue of their dependencies. Claims 32-39 depend from claim 31 and are allowable by virtue of their dependencies.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Pagan et al. (US 20120030737 A1) teaches user profiles storing information comprising MAC address, location, and access rights of a user or location ([0037]).
Kolton et al. (US 9014963 B1) teaches detection of a unique device identification number and position data from a device in a defined geographic area and receiving user profile data from the device (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R LAPIAN whose telephone number is (571)272-7552. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER R. LAPIAN
Examiner
Art Unit 2437



/ALEXANDER R LAPIAN/Examiner, Art Unit 2437                                                                                                                                                                                                        

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437